Citation Nr: 1121755	
Decision Date: 06/06/11    Archive Date: 06/20/11

DOCKET NO.  11-13 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Lexington, Kentucky


THE ISSUE

Whether a decision to bill the Veteran for VA healthcare services during the period from November 17, 2003 to April 7, 2004 was proper.  

(The issues of whether an overpayment of disability compensation benefit payments was properly created based on a period of fugitive felon status dated from November 17, 2003 to April 7, 2004; whether the overpayment created based on the reduction of disability compensation benefits for the period from January 14, 2006 to February 19, 2006 was properly created; whether the overpayment created based on the reduction to the 10 percent rate effective February 19, 2006 was properly created, and whether an overpayment of disability compensation benefit payments based on a period of incarceration beginning in 2005 was properly calculated are the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty with honorable service from August 1965 to December 1965 and from December 1967 to December 1969.  

This matter arises from a May 2006 decision in which the VA Medical Center (VAMC) in Lexington, Kentucky indicated that the Veteran would be billed for VA healthcare services during the period from November 17, 2003 to April 7, 2004.  In September 2006, the Veteran filed a notice of disagreement (NOD).  

For the reasons expressed below, this claim is being remanded to the VAMC.  VA will notify the Veteran if further action is required.


REMAND

In correspondence dated in May 2006, the VAMC in Lexington, Kentucky advised the Veteran that he would be billed for all care provided during the period from November 17, 2003 to April 7, 2004, as he was a fugitive felon during that period and, therefore, not eligible to receive VA care.  In his September 2006 notice of disagreement (NOD), the Veteran indicated that he was disagreeing with this correspondence.  The record before the Board does not reflect that a statement of the case (SOC) regarding this matter has been issued by the VAMC. 

By filing a timely NOD with the May 2006 decision, the Veteran has initiated appellate review on that issue; however, VA has yet to issue an SOC with respect to that claim, the next step in the appellate process.  See 38 C.F.R. § 19.29; Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Consequently, this matter must be remanded to the VAMC for the issuance of an SOC.  Id.  The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202.


Accordingly, this matter is hereby REMANDED to the VAMC for the following action:

The VAMC should furnish to the Veteran and his representative a statement of the case as regards the issue of whether a decision to bill the Veteran for VA healthcare services during the period from November 17, 2003 to April 7, 2004 was proper, along with a VA Form 9, and afford them the appropriate opportunity to file a substantive appeal perfecting an appeal on that issue.  

The Veteran and his representative are hereby reminded that to obtain appellate review of any matter not currently in appellate status-here, whether a decision to bill the Veteran for VA healthcare services during the period from November 17, 2003 to April 7, 2004 was proper-a timely appeal must be perfected within 60 days of the issuance of the statement of the case.

The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



